Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             NORTHERN DISTRICT OF OKLAHOMA

 (1) BRANDY A. READ,                             )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )      Case No. 21-cv-00316-JFH-JFJ
                                                 )
 (1) OKLAHOMA FLINTROCK                          )
 PRODUCTS, LLP,                                  )
                                                 )      JURY TRIAL DEMANDED
                Defendant.                       )      ATTORNEY LIEN CLAIMED
                                                 )

                                            COMPLAINT

        Plaintiff Brandy A. Read, for her causes of action against Defendant Oklahoma Flintrock

 Products, LLP, alleges and states as follows:

                                     I.    Preliminary Statement

         1.     This is an action for sex discrimination and retaliation arising under Title VII of the

 Civil Rights Act of 1964 (“Title VII”).

         2.     Plaintiff claims that during her employment with Defendant she was subjected to

 unwelcome conduct of a sexual nature from a male supervisor which was sufficiently severe or

 pervasive to create a hostile work environment, and when she rebuffed and rejected the supervisor’s

 sexual advances and reported the same, he caused Defendant to terminate her employment. Plaintiff

 claims that Defendant is strictly liable for the sexually harassing and abusive conduct of its

 executive-level employee that resulted in a tangible employment action. Plaintiff also claims that

 Defendant retaliated against her because she engaged in legally-protected activity.

                                    II.    Jurisdiction and Venue

         3.     This Court has jurisdiction over Plaintiff’s federal claims in this action under Title

 VII, 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§ 1331 and 1343.

         4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), in that a substantial

 part of the events or omissions giving rise to Plaintiff’s claims occurred in this district.
Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 2 of 6



                                             III.    Parties

         5.      Plaintiff is a resident of Ottawa County, State of Oklahoma, and this judicial district.

 At all relevant times herein, Plaintiff was an employee of the Defendant within the meaning of Title

 VII.

         6.      Defendant is an Oklahoma limited liability partnership doing business in the State of

 Oklahoma and in this judicial district. At all relevant times herein, Defendant was Plaintiff’s

 employer within the meaning of Title VII.

                                  IV.   Administrative Prerequisites

         7.      Plaintiff timely filed a charge of discrimination with the Oklahoma Attorney

 General’s Office, Office of Civil Rights Enforcement (“OCRE’) and the United States Equal

 Employment Opportunity Commission (“EEOC”) alleging sex discrimination and retaliation.

         8.      The OCRE issued a Dismissal and Notice of Rights on Plaintiff’s charge of

 discrimination on May 7, 2021.

         9.      Plaintiff has fulfilled all conditions precedent to the filing of this action, and this

 action is timely filed.

                             V.    Allegations Applicable to All Claims

         10.     Plaintiff was hired by Defendant on or about January 9, 2019. At the time of her hire,

 Plaintiff worked as an Office Assistant.

         11.     In or about early February 2019, Harpreet “Harry” Singh began working for

 Defendant. Upon information and belief, Mr. Singh was Defendant’s Chief Financial Officer.

         12.     Mr. Singh had supervisory authority over Plaintiff.

         13.     Following the onset of his employment with Defendant, Mr. Singh almost

 immediately began subjecting Plaintiff to unwelcome comments and conduct of a sexual nature.

         14.     In the few weeks Mr. Singh worked with and supervised Plaintiff, he repeatedly asked

 Plaintiff to go on dates with him, spoke with Plaintiff about making her his “American wife,”


                                                    -2-
Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 3 of 6



 suggested a previously-promised pay raise would follow if Plaintiff spent the night with him, and

 approached Plaintiff from behind and grabbed her hips and rubbed her shoulders.

        15.     Plaintiff reported Mr. Singh’s sexually harassing behaviors to Defendant’s Office

 Manager, Ashley Phipps.

        17.     Ms. Phipps told Plaintiff that she’d handle the matter.

        18.     After reporting Mr. Singh’s sexually harassing behaviors, Defendant responded by

 moving Plaintiff into a new position in sales. Plaintiff became Defendant’s Oklahoma Sales and

 Logistics Coordinator, which caused Plaintiff to report directly to Mr. Singh.

        19.     After Plaintiff reported Mr. Singh’s sexually harassing behaviors, he subtly continued

 to make inappropriate advances to Plaintiff, but the central form of Mr. Singh’s harassment changed.

 Because Plaintiff had not responded to Mr. Singh’s advances as he had hoped and had instead

 reported him, Mr. Singh became openly hostile toward Plaintiff. For example, Mr. Singh made

 belittling comments to Plaintiff about her education level, repeatedly yelled at her in morning

 meetings, made threatening gestures by balling his hands into fists and violently slamming them

 together, and unjustifiably assailed and criticized Plaintiff’s work performance.

        20.     Additionally, upon information and belief, Mr. Singh caused Plaintiff to be denied

 use of the company telephone and computer equipment after Plaintiff sent an employment-law, sex-

 harassment related inquiry from her work computer to a local law office.

        21.     On March 14, 2019, Defendant terminated Plaintiff’s employment for allegedly

 stealing company documents.

        22.     In fact, Plaintiff took home certain company documents because she was instructed

 to do so. On several occasions in late February or early March 2019, Plaintiff was told, in relation

 to the duties associated with her new position as Sales and Logistics Coordinator, to take certain

 work papers home and study them.

        23.     Defendant’s stated reason for terminating Plaintiff’s employment is pretextual, i.e.,


                                                 -3-
Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 4 of 6



 a sham reason offered as cover for the real and unlawful reasons that moved Defendant to terminate

 Plaintiff’s employment.

        24.     As a result of Defendant’s unlawful employment actions, Plaintiff has lost wages and

 benefits. Plaintiff has also suffered bodily injury, mental anguish, embarrassment, physical and

 emotional distress, and loss of enjoyment of life as a result of Defendant’s unlawful conduct.

                                    VI.    Statement of Claims

                                            First Claim

                                  Title VII - Sex Discrimination

        25.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

 through 24 of this Complaint as though set forth at length herein and further alleges:

        26.     During her employment with Defendant, Plaintiff was subjected to unwelcome

 conduct of a sexual nature because she is female. The conduct was sufficiently severe or pervasive

 to create a hostile work environment.

        27.     The acts of sexual harassment against Plaintiff were carried out by Mr. Singh, who

 had and exercised supervisory authority over Plaintiff.

        28.     When Plaintiff rebuffed and rejected Mr. Singh’s sexual advances, he took action to

 insure that adverse consequences followed, including the termination of Plaintiff’s employment.

 Defendant is strictly liable for the sexually harassing conduct of its supervisor that resulted in a

 tangible job detriment.

        29.     As a direct and proximate result of the sexual harassment inflicted on Plaintiff

 because of her sex, Plaintiff suffered injuries and damages, including but not limited to, loss of

 earnings and benefits, bodily harm, mental anguish, upset, worry, physical and emotional distress,

 and loss of enjoyment of life.

        30.     Defendant’s acts and omissions with respect to the hostile work environment created

 by the conduct of Mr. Singh were willful, wanton and intentional, evidencing a reckless disregard


                                                 -4-
Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 5 of 6



 for the federally-protected rights of Plaintiff, thereby warranting the imposition of punitive damages.

                                             Second Claim

                                        Title VII - Retaliation

          31.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

 through 30 of this Complaint as though set forth at length herein and further alleges:

          32.    Plaintiff opposed the sex-based hostile work environment to which she was being

 subjected and complained about the same to Defendant’s management.

          33.    By her actions, Plaintiff engaged in protected activity within the meaning of Title VII.

          34.    Defendant terminated Plaintiff’s         employment      because she engaged in

 legally-protected activity.

          35.    As a result of Defendant’s unlawful conduct, Plaintiff has lost wages and benefits.

 Plaintiff has also suffered bodily injury, mental anguish, upset, worry, embarrassment, physical and

 emotional distress, and loss of enjoyment of life because of Defendant’s unlawful conduct.

          36.    Defendant’s retaliatory actions toward Plaintiff in violation of Title VII were willful,

 wanton and intentional, evidencing a reckless disregard for Plaintiff’s federally-protected rights,

 thereby warranting the imposition of punitive damages.

          WHEREFORE, Plaintiff Brandy A. Read demands judgment against Defendant Oklahoma

 Flintrock Products, LLP, and requests as follows:

          (1)    that this Court award Plaintiff all of her actual damages, including back pay, lost past

 and future earnings, and lost past and future benefits in an amount to be determined at trial;

          (2)    that this Court award Plaintiff damages to compensate for her bodily injury, mental,

 emotional, and physical distress and suffering sustained as a result of Defendant’s unlawful conduct;

          (3)    that this Court award Plaintiff punitive damages in an amount to be determined at

 trial;

          (4) that this Court enjoin Defendant from engaging in any further discriminatory conduct


                                                   -5-
Case 4:21-cv-00316-JFH-JFJ Document 2 Filed in USDC ND/OK on 08/05/21 Page 6 of 6



 and/or retaliation in violation of Title VII;

         (5)     that this Court award Plaintiff her reasonable attorney fees and costs expended in the

 prosecution of this action; and

         (6)     that this Court award Plaintiff such other and further relief as may be deemed just and

 proper by the Court.

                                                         Respectfully submitted,

                                                         SHOOK & JOHNSON, P.L.L.C.


                                                 By:     s/ Jonathan E. Shook
                                                         Jonathan E. Shook, OBA #17343
                                                         7420 S. Yale Ave.
                                                         Tulsa, Oklahoma 74136
                                                         (918) 293-1122 - Telephone
                                                         (918) 293-1133 - Facsimile
                                                         jshook@shookjohnson.com

                                                         –and–

                                                         Lance A. Pool, OBA #7211
                                                         POOL LAW FIRM
                                                         1443 S. Norfolk Ave.
                                                         Tulsa, OK 74120
                                                         (918) 829-2525 - Phone
                                                         lance@poollawoffice.com

                                                         ATTORNEYS FOR PLAINTIFF




                                                   -6-
